Name: COMMISSION REGULATION (EC) No 492/97 of 18 March 1997 amending Regulation (EC) No 315/97 setting export refunds on products processed from fruit and vegetables other than those granted for added sugar
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  foodstuff;  trade policy;  cooperation policy
 Date Published: nan

 19 . 3 . 97 EN Official Journal of the European Communities No L 77/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 492/97 of 18 March 1997 amending Regulation (EC) No 315/97 setting export refunds on products processed from fruit and vegetables other than those granted for added sugar blishes an agricultural product nomenclature for export refunds; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Veget ­ ables, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201 /96 of 28 October 1996 on the common organization of the market in products processed from fruit and vegetables ('), and in particular Article 16(3) thereof, Whereas Commission Regulation (EC) No 315/97 (2) fixes the quantities eligible for export licences, other than those applied for in the context of food aid; Whereas Commission Regulation (EC) No 1429/95 of 23 June 1995 on implementing rules for export refunds on products processed from fruit and vegetables other than those granted for added sugars (3), as amended by Regula ­ tion (EC) No 341 /96 (4), sets up the components for establishing the quantities on which export refunds may be paid; whereas, for reasons of transparency, the updated situation concerning those quantities should be brought to the attention of the operators; Whereas Commission Regulation (EEC) No 3846/87 (*), as last amended by Regulation (EC) No 2230/96 (6), esta ­ Article 1 The Annex to Regulation (EC) No 315/97 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 297, 21 . 11 . 1996, p. 29 . 2) OJ No L 51 , 21 . 2. 1997, p. 37 . 0 OJ No L 271 , 24. 10 . 1996, p . 25 . (4) OJ No L 141 , 24. 6. 1995, p. 28 . Is) OJ No L 366, 24. 12 . 1987, p. 1 . 4 OJ No L 305, 27. 11 . 1996, p. 1 . No L 77/2 I en I Official Journal of the European Communities 19 . 3 . 97 ANNEX 'ANNEX Product (The full definitions of the eligible products are given in the "processed fruit and vegetables" sector of Commission Regulation (EEC) No 3846/87, as amended). Product code Destination code (') Licence issuing period from May to June 1997 Period for submission of applications: from 24 February to 23 June 1997 Refund rate (ECU/tonne net) Quantities provided (in tonnes) Provisionally preserved cherries 0812 10 00 9100 A 95,0 3 445,012 Peeled tomatoes 2002 10 10 9100 B 70,4 49 544,512 Preserved cherries 2006 00 31 9000 2006 00 99 9100 A 215,0 1 179,013 Prepared hazelnuts 2008 19 19 9100 2008 19 99 9100 C 102,3 778,430 Orange juice With a sugar content of not less than 10 ° Brix, but less than 22 ° Brix 2009 11 99 9110 2009 19 99 9110 C 9,8 441,724 With a sugar content of not less than 22 ° Brix, but less than 33 ° Brix 2009 11 99 9120 2009 19 99 9120 C 19,7 1,083 With a sugar content of not less than 33 ° Brix, but less than 44 ° Brix 2009 11 99 9130 2009 19 99 9130 c 29,5 1,083 With a sugar content of not less than 44 ° Brix, but less than 55 ° Brix 2009 11 99 9140 2009 19 99 9140 c 39,4 24,901 With a sugar content of not less than 55 ° Brix 2009 11 99 9150 2009 19 99 9150 c 49,3 395,170 (') The destinations codes are defined as follows: A: All destinations except the countries of North America, B: All destinations except the United States of America, C: All destinations.'